TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00004-CV



                                  Cheyenne Winters, Appellant

                                                  v.

                               Thomas Marshall Winters, Appellee


      FROM THE DISTRICT COURT OF MILLS COUNTY, 35TH JUDICIAL DISTRICT
          NO. 07-02-5943, HONORABLE STEPHEN ELLIS, JUDGE PRESIDING



                             MEMORANDUM OPINION

                On January 5, 2009, appellant Cheyenne Winters filed her notice of appeal without

paying a filing fee. On January 14, 2009, this Court received Winters’s affidavit of indigence along

with a motion for leave to file the affidavit. See Tex. R. App. P. 20.1(c)(3). On February 5, 2009,

this Court received appellee Thomas Marshall Winters’s contest to appellant’s affidavit.

See Tex. R. App. P. 20.1(e).

               We abate the appeal, and, pursuant to rule 20.1, refer this contest to the trial court for

an evidentiary hearing on appellant’s claim of indigence. See Tex. R. App. P. 20.1(h)(4). The trial

court shall give the parties reasonable notice of the date on which the contest will be heard and shall

permit appellant to amend her affidavit of indigence any time before that date.

See Higgins v. Randall County Sheriff’s Office, 193 S.W.3d 898, 899 (Tex. 2006).
                A supplemental clerk’s record containing the documents relating to the contest shall

be filed within 30 days from the date of this order. The appeal will be reinstated when the record

on the contest is filed.




                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Henson

Abated

Filed: February 13, 2009




                                                 2